PER CURIAM.
Brian J. Bedwell challenges the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for further review on one point.
Having reviewed the motion, the state’s responses, and the records provided, we hold that the plea colloquy and forms do not conclusively refute Bedwell’s claim of misadvice associated with his entitlement to gain time. See Griffin v. State, 869 So.2d 773 (Fla. 4th DCA 2004); see also State v. Leroux, 689 So.2d 235 (Fla.1996).
Accordingly, we reverse the trial court’s ruling and remand for the trial court to *424conduct an evidentiary hearing to address the merits of BedwelFs claim.
STEVENSON, GROSS and HAZOURI, JJ., concur.